Exhibit 10.18

ESSENTIAL PROPERTIES REALTY TRUST, INC.

2018 INCENTIVE PLAN

I. INTRODUCTION

1.1 Purposes. The purposes of the Essential Properties Realty Trust, Inc. 2018
Incentive Plan (this “Plan”) are (i) to align the interests of the Company’s
stockholders and the recipients of awards under this Plan by increasing the
proprietary interest of such recipients in the Company’s growth and success,
(ii) to advance the interests of the Company by attracting and retaining
Non-Employee Directors, officers, other employees and consultants and (iii) to
motivate such persons to act in the long-term best interests of the Company and
its stockholders.

1.2 Certain Definitions.

“Agreement” shall mean the written or electronic agreement evidencing an award
hereunder between the Company and the recipient of such award.

“Board” shall mean the Board of Directors of the Company.

“Certificate of Designation” shall mean a certificate of designation
establishing the powers, preferences, economic rights and conditions to vesting
of a series of LTIP Units.

“Change in Control” shall have the meaning set forth in Section 6.8(b).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Compensation Committee of the Board, or a
subcommittee thereof, or such other committee designated by the Board, in each
case, consisting of two or more members of the Board, each of whom is intended
to be (i) a “Non-Employee Director” within the meaning of Rule 16b-3 under the
Exchange Act and (ii) “independent” within the meaning of the rules of the New
York Stock Exchange or, if the Common Stock is not listed on the New York Stock
Exchange, within the meaning of the rules of the principal stock exchange on
which the Common Stock is then traded.

“Common Stock” shall mean the common stock, par value $0.01 per share, of the
Company, and all rights appurtenant thereto.

“Company” shall mean Essential Properties Realty Trust, Inc., a corporation
organized under the laws of the State of Maryland, or any successor thereto.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

“Fair Market Value” shall mean the closing transaction price of a share of
Common Stock as reported on the New York Stock Exchange on the date as of which
such value is being determined or, if the Common Stock is not listed on the New
York Stock Exchange, the closing transaction price of a share of Common Stock on
the principal national stock exchange on which the Common Stock is traded on the
date as of which such value is being determined or, if there shall be no
reported transactions for such date, on the next preceding date for which
transactions were reported; provided, however, that if the Common Stock is not
listed on a national stock exchange or if Fair Market Value for any date cannot
be so determined, Fair Market Value shall be determined by the Committee by
whatever means or method as the Committee, in the good faith exercise of its
discretion, shall at such time deem appropriate and in compliance with
Section 409A of the Code.

“Free-Standing SAR” shall mean an SAR which is not granted in tandem with, or by
reference to, an option, which entitles the holder thereof to receive, upon
exercise, shares of Common Stock (which may be Restricted Stock) or, to the
extent set forth in the applicable Agreement, cash or a combination thereof,
with an aggregate value equal to the excess of the Fair Market Value of one
share of Common Stock on the date of exercise over the base price of such SAR,
multiplied by the number of such SARs which are exercised.

“General Partner” means the general partner of the applicable OP.

“Incentive Stock Option” shall mean an option to purchase shares of Common Stock
that meets the requirements of Section 422 of the Code, or any successor
provision, which is intended by the Committee to constitute an Incentive Stock
Option.

“LTIP Unit” shall mean a long-term incentive plan interest in an OP created
under an applicable Partnership Agreement which, under certain conditions, is
convertible into OP Units.

“LTIP Unit Award” shall mean an award of LTIP Units under this Plan.

“Non-Employee Director” shall mean any director of the Company who is not an
officer or employee of the Company or any Subsidiary.

“Nonqualified Stock Option” shall mean an option to purchase shares of Common
Stock which is not an Incentive Stock Option.

“OP” means an operating partnership of the Company.

“OP Unit” shall mean a unit of partnership interest in an OP.

“Other Stock Award” shall mean an award granted pursuant to Section 3.4 of the
Plan.

“Partnership Agreement” shall mean the Partnership Agreement from the applicable
OP, as same may be amended or restated from time to time, including any
Certificate of Designation establishing the powers, preferences, economic rights
and conditions to vesting of a series of LTIP Units.

 

2



--------------------------------------------------------------------------------

“Performance Award” shall mean a right to receive payment with respect to an
award (including in the form of cash, Common Stock, or a combination of both),
contingent upon the attainment of specified Performance Measures within a
specified Performance Period.

“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the grant
or exercisability of all or a portion of an option or SAR or (ii) during the
applicable Restriction Period or Performance Period as a condition to the
vesting of the holder’s interest, in the case of a Restricted Stock Award, of
the shares of Common Stock subject to such award, or, in the case of a
Restricted Stock Unit Award, Other Stock Award, Performance Award, or LTIP Unit
Award, to the holder’s receipt of the shares of Common Stock subject to such
award or of payment with respect to such award. The Performance Measures shall
be those objectives established by the Committee as it deems appropriate, and
which may be expressed in terms of (a) earnings per share, (b) share price,
(c) pre-tax profit, (d) net earnings, (e) earnings before interest, taxes,
depreciation and amortization, (f) return on equity or assets, (g) revenues,
(h) normalized or other adjusted funds from operations in the aggregate or per
share, (i) relative or absolute total stockholder return, (j) diversification,
balance sheet or credit metrics or ratings, (k) a growth rate in any of the
foregoing, (l) any combination of the foregoing, or (m) such other goals as the
Committee may determine. Performance Measures may be in respect of the
performance of the Company and its Subsidiaries (which may be on a consolidated
basis), a Subsidiary, a division or other operating unit of the
Company. Performance Measures may be absolute or relative and may be expressed
in terms of a progression within a specified range. In establishing a
Performance Measure or determining the achievement of a Performance Measure, the
Committee may provide that achievement of the applicable Performance Measures
may be amended or adjusted to include or exclude objectively determinable
components of any Performance Measure, including, without limitation, foreign
exchange gains and losses, asset writedowns, acquisitions and divestitures,
change in fiscal year, unbudgeted capital expenditures, special charges such as
restructuring or impairment charges, debt refinancing costs, extraordinary or
noncash items, unusual, infrequently occurring, nonrecurring or one-time events
affecting the Company or its financial statements or changes in law or
accounting principles. The Committee shall determine the target levels of
performance that must be achieved with respect to each criterion that is
identified in a Performance Measure in order for a Performance Measure to be
treated as attained in whole or in part. Performance Measures shall be subject
to such other special rules and conditions as the Committee may establish at any
time.

“Performance Period” shall mean any period designated by the Committee during
which (i) the Performance Measures applicable to an award shall be measured and
(ii) the conditions to vesting applicable to an award shall remain in effect.

“REIT” means a real estate investment trust within the meaning of Sections 856
through 860 of the Code.

 

3



--------------------------------------------------------------------------------

“Restricted Stock” shall mean shares of Common Stock which are subject to a
Restriction Period and which may, in addition thereto, be subject to the
attainment of specified Performance Measures within a specified Performance
Period.

“Restricted Stock Award” shall mean an award of Restricted Stock under this
Plan.

“Restricted Stock Unit” shall mean a right to receive one share of Common Stock
or, in lieu thereof and to the extent set forth in the applicable Agreement, the
Fair Market Value of such share of Common Stock in cash, which shall be
contingent upon the expiration of a specified Restriction Period and which may,
in addition thereto, be contingent upon the attainment of specified Performance
Measures within a specified Performance Period.

“Restricted Stock Unit Award” shall mean an award of Restricted Stock Units
under this Plan.

“Restriction Period” shall mean any period designated by the Committee during
which (i) the Common Stock subject to a Restricted Stock Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Agreement relating to such award, or
(ii) the conditions to vesting applicable to an award shall remain in effect.

“SAR” shall mean a stock appreciation right which may be a Free-Standing SAR or
a Tandem SAR.

“Stock Award” shall mean a Restricted Stock Award, Restricted Stock Unit Award
or Other Stock Award.

“Subsidiary” shall mean any corporation, limited liability company, partnership,
joint venture or similar entity in which the Company owns, directly or
indirectly, an equity interest possessing more than 50% of the combined voting
power of the total outstanding equity interests of such entity.

“Substitute Award” shall mean an award granted under this Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
including a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an option or SAR.

“Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference
to, an option (including a Nonqualified Stock Option granted prior to the date
of grant of the SAR), which entitles the holder thereof to receive, upon
exercise of such SAR and surrender for cancellation of all or a portion of such
option, shares of Common Stock (which may be Restricted Stock) or, to the extent
set forth in the applicable Agreement, cash or a combination thereof, with an
aggregate value equal to the excess of the Fair Market Value of one share of
Common Stock on the date of exercise over the base price of such SAR, multiplied
by the number of shares of Common Stock subject to such option, or portion
thereof, which is surrendered.

 

4



--------------------------------------------------------------------------------

“Tax Date” shall have the meaning set forth in Section 6.5.

“Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).

1.3 Administration. This Plan shall be administered by the Committee. Any one or
a combination of the following awards may be made under this Plan to eligible
persons: (i) options to purchase shares of Common Stock in the form of Incentive
Stock Options or Nonqualified Stock Options; (ii) SARs in the form of Tandem
SARs or Free-Standing SARs; (iii) Stock Awards in the form of Restricted Stock,
Restricted Stock Units or Other Stock Awards; (iv) Performance Awards; and
(v) LTIP Units. The Committee shall, subject to the terms of this Plan, select
eligible persons for participation in this Plan and determine the form, amount
and timing of each award to such persons and, if applicable, the number of
shares of Common Stock subject to an award, the number of SARs, the number of
Restricted Stock Units, the dollar value subject to a Performance Award, the
number of LTIP Units, the purchase price or base price associated with the
award, the time and conditions of exercise or settlement of the award and all
other terms and conditions of the award, including, without limitation, the form
of the Agreement evidencing the award. The Committee may, in its sole discretion
and for any reason at any time, take action such that (i) any or all outstanding
options and SARs shall become exercisable in part or in full, (ii) all or a
portion of the Restriction Period applicable to any outstanding awards shall
lapse, (iii) all or a portion of the Performance Period applicable to any
outstanding awards shall lapse and (iv) the Performance Measures (if any)
applicable to any outstanding awards shall be deemed to be satisfied at the
target, maximum or any other level. The Committee shall, subject to the terms of
this Plan, interpret this Plan and the application thereof, establish rules and
regulations it deems necessary or desirable for the administration of this Plan
and may impose, incidental to the grant of an award, conditions with respect to
the award, such as limiting competitive employment or other activities. All such
interpretations, rules, regulations and conditions shall be conclusive and
binding on all parties.

The Committee may delegate some or all of its power and authority hereunder to
the Board (or any members thereof) or, subject to applicable law, to a
subcommittee of the Board, a member of the Board, the Chief Executive Officer or
other executive officer of the Company as the Committee deems appropriate;
provided, however, that the Committee may not delegate its power and authority
to a member of the Board, the Chief Executive Officer or other executive officer
of the Company with regard to the selection for participation in this Plan of an
officer, director or other person subject to Section 16 of the Exchange Act or
decisions concerning the timing, pricing or amount of an award to such an
officer, director or other person.

No member of the Board or Committee, and neither the Chief Executive Officer nor
any other executive officer to whom the Committee delegates any of its power and
authority hereunder, shall be liable for any act, omission, interpretation,
construction or determination

 

5



--------------------------------------------------------------------------------

made in connection with this Plan in good faith, and the members of the Board
and the Committee and the Chief Executive Officer or other executive officer
shall be entitled to indemnification and reimbursement by the Company in respect
of any claim, loss, damage or expense (including attorneys’ fees) arising
therefrom to the full extent permitted by law (except as otherwise may be
provided in the Company’s Certificate of Incorporation and/or By-laws) and under
any directors’ and officers’ liability insurance that may be in effect from time
to time.

1.4 Eligibility. Participants in this Plan shall consist of such officers, other
employees, Non-Employee Directors, and consultants of the Company and its
Subsidiaries as the Committee in its sole discretion may select from time to
time. The Committee’s selection of a person to participate in this Plan at any
time shall not require the Committee to select such person to participate in
this Plan at any other time. Except as otherwise provided for in an Agreement,
for purposes of this Plan, references to employment by the Company shall also
mean employment by a Subsidiary, and references to employment shall include
service as a Non-Employee Director or consultant. The Committee shall determine,
in its sole discretion, the extent to which a participant shall be considered
employed during an approved leave of absence. The aggregate value of cash
compensation and the grant date fair value of shares of Common Stock and LTIP
Units that may be awarded or granted during any fiscal year of the Company to
any Non-Employee Director shall not exceed $1,000,000.

1.5 Shares Available. Subject to adjustment as provided in Section 6.7 and to
all other limits set forth in this Plan, 3,550,000 shares of Common Stock shall
initially be available for all awards under this Plan, other than Substitute
Awards. Subject to adjustment as provided in Section 6.7, no more than 3,550,000
shares of Common Stock in the aggregate may be issued under the Plan in
connection with Incentive Stock Options. To the extent the Company grants an
award under the Plan, the number of shares of Common Stock that remain available
for future grants under the Plan shall be reduced by an amount equal to the
number of shares subject to such award. Each share of Common Stock into which an
LTIP Unit Award may become convertible shall be treated as one share of Common
Stock for purposes of this Section 1.5.

To the extent that shares of Common Stock subject to an outstanding award
granted under the Plan, other than Substitute Awards, are not issued or
delivered by reason of (i) the expiration, termination, cancellation or
forfeiture of such award (excluding shares subject to an option cancelled upon
settlement in shares of a related Tandem SAR or shares subject to a Tandem SAR
cancelled upon exercise of a related option) or (ii) the settlement of such
award in cash, then such shares of Common Stock shall again be available under
this Plan. In addition, shares of Common Stock subject to an award under this
Plan shall again be available for issuance under this Plan if such shares are
(x) shares that were subject to an option or stock-settled SAR and were not
issued or delivered upon the net settlement or net exercise of such option or
SAR or (y) shares delivered to or withheld by the Company to pay the purchase
price or the withholding taxes related to an outstanding award. Notwithstanding
anything herein to the contrary, shares repurchased by the Company on the open
market with the proceeds of an option exercise shall not again be available
under this Plan.

 

6



--------------------------------------------------------------------------------

The number of shares of Common Stock available for awards under this Plan shall
not be reduced by (i) the number of shares of Common Stock subject to Substitute
Awards or (ii) available shares under a stockholder approved plan of a company
or other entity which was a party to a corporate transaction with the Company
(as appropriately adjusted to reflect such corporate transaction) which become
subject to awards granted under this Plan (subject to applicable stock exchange
requirements).

Shares of Common Stock to be delivered under this Plan shall be made available
from authorized and unissued shares of Common Stock, or authorized and issued
shares of Common Stock reacquired and held as treasury shares or otherwise or a
combination thereof.

II. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

2.1 Stock Options. The Committee may, in its discretion, grant options to
purchase shares of Common Stock to such eligible persons as may be selected by
the Committee. Each option, or portion thereof, that is not an Incentive Stock
Option, shall be a Nonqualified Stock Option. To the extent that the aggregate
Fair Market Value (determined as of the date of grant) of shares of Common Stock
with respect to which options designated as Incentive Stock Options are
exercisable for the first time by a participant during any calendar year (under
this Plan or any other plan of the Company, or any parent or Subsidiary) exceeds
the amount (currently $100,000) established by the Code, such options shall
constitute Nonqualified Stock Options.

Options shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

(a) Number of Shares and Purchase Price. The number of shares of Common Stock
subject to an option and the purchase price per share of Common Stock
purchasable upon exercise of the option shall be determined by the Committee;
provided, however, that the purchase price per share of Common Stock purchasable
upon exercise of an option shall not be less than 100% of the Fair Market Value
of a share of Common Stock on the date of grant of such option; provided
further, that if an Incentive Stock Option shall be granted to any person who,
at the time such option is granted, owns capital stock possessing more than
10 percent of the total combined voting power of all classes of capital stock of
the Company (or of any parent or Subsidiary) (a “Ten Percent Holder”), the
purchase price per share of Common Stock shall not be less than the price
(currently 110% of Fair Market Value) required by the Code in order to
constitute an Incentive Stock Option.

Notwithstanding the foregoing, in the case of an option that is a Substitute
Award, the purchase price per share of the shares subject to such option may be
less than 100% of the Fair Market Value per share on the date of grant,
provided, that the excess of: (a) the aggregate Fair Market Value (as of the
date such Substitute Award is granted) of the shares subject to the Substitute
Award, over (b) the aggregate purchase price thereof does not exceed the excess
of: (x) the aggregate fair market value (as of the time immediately preceding
the transaction giving rise to the Substitute Award, such fair market value to
be determined by the Committee) of the shares of the predecessor company or
other entity that were subject to the grant assumed or substituted for by the
Company, over (y) the aggregate purchase price of such shares.

 

7



--------------------------------------------------------------------------------

(b) Option Period and Exercisability. The period during which an option may be
exercised shall be determined by the Committee; provided, however, that no
option shall be exercised later than ten years after its date of grant; provided
further, that if an Incentive Stock Option shall be granted to a Ten Percent
Holder, such option shall not be exercised later than five years after its date
of grant. The Committee may, in its discretion, establish Performance Measures
which shall be satisfied or met as a condition to the grant of an option or to
the exercisability of all or a portion of an option. The Committee shall
determine whether an option shall become exercisable in cumulative or
non-cumulative installments and in part or in full at any time. An exercisable
option, or portion thereof, may be exercised only with respect to whole shares
of Common Stock.

(c) Method of Exercise. An option may be exercised (i) by giving written notice
to the Company specifying the number of whole shares of Common Stock to be
purchased and accompanying such notice with payment therefor in full (or
arrangement made for such payment to the Company’s satisfaction) either (A) in
cash, (B) by delivery (either actual delivery or by attestation procedures
established by the Company) of shares of Common Stock having a Fair Market
Value, determined as of the date of exercise, equal to the aggregate purchase
price payable by reason of such exercise, (C) authorizing the Company to
withhold whole shares of Common Stock which would otherwise be delivered having
an aggregate Fair Market Value, determined as of the date of exercise, equal to
the amount necessary to satisfy such obligation, (D) in cash by a broker-dealer
acceptable to the Company to whom the participant has submitted an irrevocable
notice of exercise or (E) a combination of (A), (B) and (C), in each case to the
extent set forth in the Agreement relating to the option, (ii) if applicable, by
surrendering to the Company any Tandem SARs which are cancelled by reason of the
exercise of the option and (iii) by executing such documents as the Company may
reasonably request. Any fraction of a share of Common Stock which would be
required to pay such purchase price shall be disregarded and the remaining
amount due shall be paid in cash by the participant. No shares of Common Stock
shall be issued and no certificate representing Common Stock shall be delivered
until the full purchase price therefor and any withholding taxes thereon, as
described in Section 6.5, have been paid (or arrangement made for such payment
to the Company’s satisfaction).

2.2 Stock Appreciation Rights. The Committee may, in its discretion, grant SARs
to such eligible persons as may be selected by the Committee. The Agreement
relating to an SAR shall specify whether the SAR is a Tandem SAR or a
Free-Standing SAR.

SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

 

8



--------------------------------------------------------------------------------

(a) Number of SARs and Base Price. The number of SARs subject to an award shall
be determined by the Committee. Any Tandem SAR related to an Incentive Stock
Option shall be granted at the same time that such Incentive Stock Option is
granted. The base price of a Tandem SAR shall be the purchase price per share of
Common Stock of the related option. The base price of a Free-Standing SAR shall
be determined by the Committee; provided, however, that such base price shall
not be less than 100% of the Fair Market Value of a share of Common Stock on the
date of grant of such SAR (or, if earlier, the date of grant of the option for
which the SAR is exchanged or substituted).

Notwithstanding the foregoing, in the case of an SAR that is a Substitute Award,
the base price per share of the shares subject to such SAR may be less than 100%
of the Fair Market Value per share on the date of grant, provided, that the
excess of: (a) the aggregate Fair Market Value (as of the date such Substitute
Award is granted) of the shares subject to the Substitute Award, over (b) the
aggregate base price thereof does not exceed the excess of: (x) the aggregate
fair market value (as of the time immediately preceding the transaction giving
rise to the Substitute Award, such fair market value to be determined by the
Committee) of the shares of the predecessor company or other entity that were
subject to the grant assumed or substituted for by the Company, over (y) the
aggregate base price of such shares.

(b) Exercise Period and Exercisability. The period for the exercise of an SAR
shall be determined by the Committee; provided, however, that (i) no Tandem SAR
shall be exercised later than the expiration, cancellation, forfeiture or other
termination of the related option and (ii) no Free-Standing SAR shall be
exercised later than ten years after its date of grant. The Committee may, in
its discretion, establish Performance Measures which shall be satisfied or met
as a condition to the grant of an SAR or to the exercisability of all or a
portion of an SAR. The Committee shall determine whether an SAR may be exercised
in cumulative or non-cumulative installments and in part or in full at any time.
An exercisable SAR, or portion thereof, may be exercised, in the case of a
Tandem SAR, only with respect to whole shares of Common Stock and, in the case
of a Free-Standing SAR, only with respect to a whole number of SARs. If an SAR
is exercised for shares of Restricted Stock, a certificate or certificates
representing such Restricted Stock shall be issued in accordance with
Section 3.2(c), or such shares shall be transferred to the holder in book entry
form with restrictions on the shares duly noted, and the holder of such
Restricted Stock shall have such rights of a stockholder of the Company as
determined pursuant to Section 3.2(d). Prior to the exercise of a stock-settled
SAR, the holder of such SAR shall have no rights as a stockholder of the Company
with respect to the shares of Common Stock subject to such SAR.

(c) Method of Exercise. A Tandem SAR may be exercised (i) by giving written
notice to the Company specifying the number of whole SARs which are being
exercised, (ii) by surrendering to the Company any options which are cancelled
by reason of the exercise of the Tandem SAR and (iii) by executing such
documents as the Company may reasonably request. A Free-Standing SAR may be
exercised (A) by giving written notice to the Company specifying the whole
number of SARs which are being exercised and (B) by executing such documents as
the Company may reasonably request. No shares of Common Stock shall be issued
and no certificate representing Common Stock shall be delivered until any
withholding taxes thereon, as described in Section 6.5, have been paid (or
arrangement made for such payment to the Company’s satisfaction).

 

9



--------------------------------------------------------------------------------

2.3 Termination of Employment or Service. All of the terms relating to the
exercise, cancellation or other disposition of an option or SAR (i) upon a
termination of employment with or service to the Company of the holder of such
option or SAR, as the case may be, whether by reason of disability, retirement,
death or any other reason, or (ii) during a paid or unpaid leave of absence,
shall be determined by the Committee and set forth in the applicable award
Agreement.

2.4 No Repricing. The Committee shall not, without the approval of the
stockholders of the Company, (i) reduce the purchase price or base price of any
previously granted option or SAR, (ii) cancel any previously granted option or
SAR in exchange for another option or SAR with a lower purchase price or base
price or (iii) cancel any previously granted option or SAR in exchange for cash
or another award if the purchase price of such option or the base price of such
SAR exceeds the Fair Market Value of a share of Common Stock on the date of such
cancellation, in each case, other than in connection with a Change in Control or
the adjustment provisions set forth in Section 6.7.

2.5 No Dividend Equivalents. Notwithstanding anything in an Agreement to the
contrary, the holder of an option or SAR shall not be entitled to receive
dividend equivalents with respect to the number of shares of Common Stock
subject to such option or SAR.

III. STOCK AWARDS

3.1 Stock Awards. The Committee may, in its discretion, grant Stock Awards to
such eligible persons as may be selected by the Committee. The Agreement
relating to a Stock Award shall specify whether the Stock Award is a Restricted
Stock Award, a Restricted Stock Unit Award or, in the case of an Other Stock
Award, the type of award being granted.

3.2 Terms of Restricted Stock Awards. Restricted Stock Awards shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the terms of this Plan, as the Committee
shall deem advisable.

(a) Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Award and the Restriction Period, Performance
Period (if any) and Performance Measures (if any) applicable to a Restricted
Stock Award shall be determined by the Committee.

(b) Vesting and Forfeiture. The Agreement relating to a Restricted Stock Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of the shares of Common
Stock subject to such award (i) if the holder of such award remains continuously
in the employment of the Company during the specified Restriction Period and
(ii) if specified Performance Measures (if any) are satisfied or met during a
specified Performance Period, and for the forfeiture of the shares of Common
Stock subject to such award (x) if the holder of such award does not remain
continuously in the employment of the Company during the specified Restriction
Period or (y) if specified Performance Measures (if any) are not satisfied or
met during a specified Performance Period.

 

10



--------------------------------------------------------------------------------

(c) Stock Issuance. During the Restriction Period, the shares of Restricted
Stock shall be held by a custodian in book entry form with restrictions on such
shares duly noted or, alternatively, a certificate or certificates representing
a Restricted Stock Award shall be registered in the holder’s name and may bear a
legend, in addition to any legend which may be required pursuant to Section 6.6,
indicating that the ownership of the shares of Common Stock represented by such
certificate is subject to the restrictions, terms and conditions of this Plan
and the Agreement relating to the Restricted Stock Award. All such certificates
shall be deposited with the Company, together with stock powers or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate, which
would permit transfer to the Company of all or a portion of the shares of Common
Stock subject to the Restricted Stock Award in the event such award is forfeited
in whole or in part. Upon termination of any applicable Restriction Period (and
the satisfaction or attainment of applicable Performance Measures), subject to
the Company’s right to require payment of any taxes in accordance with
Section 6.5, the restrictions shall be removed from the requisite number of any
shares of Common Stock that are held in book entry form, and all certificates
evidencing ownership of the requisite number of shares of Common Stock shall be
delivered to the holder of such award.

(d) Rights with Respect to Restricted Stock Awards. Unless otherwise set forth
in the Agreement relating to a Restricted Stock Award, and subject to the terms
and conditions of a Restricted Stock Award, the holder of such award shall have
all rights as a stockholder of the Company, including, but not limited to,
voting rights, the right to receive dividends and the right to participate in
any capital adjustment applicable to all holders of Common Stock; provided,
however, that (i) a distribution with respect to shares of Common Stock, other
than a regular cash dividend, and (ii) a regular cash dividend with respect to
shares of Common Stock that are subject to performance-based vesting conditions,
in each case, shall be deposited with the Company and shall be subject to the
same restrictions as the shares of Common Stock with respect to which such
distribution was made.

3.3 Terms of Restricted Stock Unit Awards. Restricted Stock Unit Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.

(a) Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Unit Award, including the number of shares that
are earned upon the attainment of any specified Performance Measures, and the
Restriction Period, Performance Period (if any) and Performance Measures (if
any) applicable to a Restricted Stock Unit Award shall be determined by the
Committee.

 

11



--------------------------------------------------------------------------------

(b) Vesting and Forfeiture. The Agreement relating to a Restricted Stock Unit
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
Restricted Stock Unit Award (i) if the holder of such award remains continuously
in the employment of the Company during the specified Restriction Period and
(ii) if specified Performance Measures (if any) are satisfied or met during a
specified Performance Period, and for the forfeiture of the shares of Common
Stock subject to such award (x) if the holder of such award does not remain
continuously in the employment of the Company during the specified Restriction
Period or (y) if specified Performance Measures (if any) are not satisfied or
met during a specified Performance Period.

(c) Settlement of Vested Restricted Stock Unit Awards. The Agreement relating to
a Restricted Stock Unit Award shall specify (i) whether such award may be
settled in shares of Common Stock or cash or a combination thereof and
(ii) whether the holder thereof shall be entitled to receive, on a current or
deferred basis, dividend equivalents, and, if determined by the Committee,
interest on, or the deemed reinvestment of, any deferred dividend equivalents,
with respect to the number of shares of Common Stock subject to such award. Any
dividend equivalents with respect to Restricted Stock Units that are subject to
performance-based vesting conditions shall be subject to the same restrictions
as such Restricted Stock Units. Prior to the settlement of a Restricted Stock
Unit Award, the holder of such award shall have no rights as a stockholder of
the Company with respect to the shares of Common Stock subject to such award.

3.4 Other Stock Awards. Subject to the limitations set forth in the Plan, the
Committee is authorized to grant other awards that may be denominated or payable
in, valued in whole or in part by reference to, or otherwise based on, or
related to, shares of Common Stock, including without limitation shares of
Common Stock granted as a bonus and not subject to any vesting conditions,
dividend equivalents, deferred stock units, stock purchase rights and shares of
Common Stock issued in lieu of obligations of the Company to pay cash under any
compensatory plan or arrangement, subject to such terms as shall be determined
by the Committee. The Committee shall determine the terms and conditions of such
awards, which may include the right to elective deferral thereof, subject to
such terms and conditions as the Committee may specify in its discretion. Any
dividends or dividend equivalents with respect to Other Stock Awards that are
subject to performance-based vesting conditions shall be subject to the same
restrictions as the Other Stock Awards.

3.5 Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Restriction
Period or Performance Period relating to a Stock Award, or any forfeiture and
cancellation of such award (i) upon a termination of employment with or service
to the Company of the holder of such award, whether by reason of disability,
retirement, death or any other reason, or (ii) during a paid or unpaid leave of
absence, shall be determined by the Committee and set forth in the applicable
award Agreement.

 

12



--------------------------------------------------------------------------------

IV. PERFORMANCE AWARDS

4.1 Performance Awards. The Committee may, in its discretion, grant Performance
Awards to such eligible persons as may be selected by the Committee.

4.2 Terms of Performance Awards. Performance Awards shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of this Plan, as the Committee shall
deem advisable.

(a) Value of Performance Awards and Performance Measures. The method of
determining the value of the Performance Award and the Performance Measures and
Performance Period applicable to a Performance Award shall be determined by the
Committee.

(b) Vesting and Forfeiture. The Agreement relating to a Performance Award shall
provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of such Performance
Award if the specified Performance Measures are satisfied or met during the
specified Performance Period and for the forfeiture of such award if the
specified Performance Measures are not satisfied or met during the specified
Performance Period.

(c) Settlement of Vested Performance Awards. The Agreement relating to a
Performance Award shall specify whether such award may be settled in shares of
Common Stock (including shares of Restricted Stock) or cash or a combination
thereof. If a Performance Award is settled in shares of Restricted Stock, such
shares of Restricted Stock shall be issued to the holder in book entry form or a
certificate or certificates representing such Restricted Stock shall be issued
in accordance with Section 3.2(c) and the holder of such Restricted Stock shall
have such rights as a stockholder of the Company as determined pursuant to
Section 3.2(d). Any dividends or dividend equivalents with respect to a
Performance Award shall be subject to the same restrictions as such Performance
Award. Prior to the settlement of a Performance Award in shares of Common Stock,
including Restricted Stock, the holder of such award shall have no rights as a
stockholder of the Company.

4.3 Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Performance
Period relating to a Performance Award, or any forfeiture and cancellation of
such award (i) upon a termination of employment with or service to the Company
of the holder of such award, whether by reason of disability, retirement, death
or any other reason, or (ii) during a paid or unpaid leave of absence, shall be
determined by the Committee and set forth in the applicable award Agreement.

V. LTIP UNITS

5.1 LTIP Units. Subject to the terms and provisions of the Plan, the Committee
may grant LTIP Units to participants at any time and from time to time and upon
such terms and conditions as it may determine, including without limitation as
an alternative to other awards. Each LTIP Unit under the Plan shall relate to a
specified number of OP Units. LTIP Units shall be

 

13



--------------------------------------------------------------------------------

convertible into OP Units once vested and in accordance with the other terms and
conditions set forth in the applicable Partnership Agreement. OP Units into
which LTIP Units are converted shall be exchangeable, in whole or in part, for
shares of Common Stock on a one-for-one basis or cash, as selected by the
General Partner (or such other form of consideration equivalent in value thereto
as may be determined by the Committee in its sole discretion) at such time and
on such terms as may be established by the Committee and in accordance with the
applicable Partnership Agreement.

5.2 Terms of LTIP Unit Awards. LTIP Unit Awards shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of this Plan, as the Committee shall
deem advisable.

(a) Number of LTIP Units and Other Terms. The number of LTIP Units subject to a
LTIP Unit Award, including the number of LTIP Units that are earned upon the
attainment of any specified Performance Measures, and the Restriction Period,
Performance Period (if any) and Performance Measures (if any) applicable to a
LTIP Unit Award shall be determined by the Committee.

(b) Vesting and Forfeiture. The Agreement relating to an LTIP Unit Award shall
provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of such LTIP Unit Award
if the specified Performance Measures are satisfied or met during the specified
Performance Period and for the forfeiture of such award if the specified
Performance Measures are not satisfied or met during the specified Performance
Period. A Participant to whom LTIP Units are awarded shall have no rights as a
holder of OP Units until such LTIP Units are converted into OP Units, and shall
have no rights as a stockholder with respect to the shares of Common Stock for
which such OP Units may be exchanged unless and until so exchanged and shares
are actually delivered to the participant in settlement thereof. The right to
distributions with respect to the LTIP Units shall be determined as set forth in
the LTIP Unit Award Agreement and the applicable Partnership Agreement.

5.3 Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Restriction
Period or Performance Period relating to an LTIP Unit Award, or any forfeiture
and cancellation of such award (i) upon a termination of employment with or
service to the Company of the holder of such award, whether by reason of
disability, retirement, death or any other reason, or (ii) during a paid or
unpaid leave of absence, shall be determined by the Committee and set forth in
the applicable award Agreement.

VI. GENERAL

6.1 Effective Date and Term of Plan. This Plan shall be submitted to the
stockholders of the Company for approval and, if approved, shall become
effective as of the date of such stockholder approval. This Plan shall terminate
on the tenth anniversary of Board approval of the Plan, unless terminated
earlier by the Board. Termination of this Plan shall not affect the terms or
conditions of any award granted prior to termination. Awards hereunder may be
made at any time prior to the termination of this Plan, provided that no
Incentive Stock Option may be granted later than ten years after the date on
which the Plan was approved by the Board.

 

14



--------------------------------------------------------------------------------

6.2 Amendments. The Board may amend this Plan as it shall deem advisable;
provided, however, that no amendment to the Plan shall be effective without the
approval of the Company’s stockholders if (i) stockholder approval is required
by applicable law, rule or regulation, including any rule of the New York Stock
Exchange or any other stock exchange on which the Common Stock is then traded,
(ii) such amendment seeks to modify Section 2.4 hereof or (iii) such amendment
seeks to modify the director compensation limits set forth in Section 1.4
hereof; provided further, that no amendment may materially impair the rights of
a holder of an outstanding award without the consent of such holder.

6.3 Agreement. Each award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions applicable to such award. No award shall
be valid until an Agreement is executed by the Company and, to the extent
required by the Company, executed or electronically accepted by the recipient of
such award. Upon such execution or acceptance and delivery of the Agreement to
the Company within the time period specified by the Company, such award shall be
effective as of the effective date set forth in the Agreement.

6.4 Non-Transferability. No award shall be transferable other than by will, the
laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company or, to the extent expressly permitted in the
Agreement relating to such award, to the holder’s family members, a trust or
entity established by the holder for estate planning purposes, a charitable
organization designated by the holder or pursuant to a domestic relations order,
in each case, without consideration. Except to the extent permitted by the
foregoing sentence or the Agreement relating to an award, each award may be
exercised or settled during the holder’s lifetime only by the holder or the
holder’s legal representative or similar person. Except as permitted by the
second preceding sentence, no award may be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of any award, such award and all rights thereunder shall
immediately become null and void.

6.5 Tax Withholding. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
pursuant to an award made hereunder, payment by the holder of such award of any
federal, state, local or other taxes which may be required to be withheld or
paid in connection with such award. An Agreement may provide that (i) the
Company shall withhold whole shares of Common Stock which would otherwise be
delivered to a holder, having an aggregate Fair Market Value determined as of
the date the obligation to withhold or pay taxes arises in connection with an
award (the “Tax Date”), or withhold an amount of cash which would otherwise be
payable to a holder, in the amount necessary to satisfy any such obligation or
(ii) the holder may satisfy any such obligation by any of the following means:
(A) a cash payment to the Company; (B) delivery (either actual delivery

 

15



--------------------------------------------------------------------------------

or by attestation procedures established by the Company) to the Company of
previously owned whole shares of Common Stock having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the amount necessary to satisfy
any such obligation; (C) authorizing the Company to withhold whole shares of
Common Stock which would otherwise be delivered having an aggregate Fair Market
Value, determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to a holder, in either case equal to the amount necessary
to satisfy any such obligation; (D) in the case of the exercise of an option, a
cash payment by a broker-dealer acceptable to the Company to whom the
participant has submitted an irrevocable notice of exercise or (E) any
combination of (A), (B) and (C), in each case to the extent set forth in the
Agreement relating to the award. Shares of Common Stock to be delivered or
withheld may not have an aggregate Fair Market Value in excess of the amount
determined by applying the minimum statutory withholding rate (or, if permitted
by the Company, such other rate as will not cause adverse accounting
consequences under the accounting rules then in effect, and is permitted under
applicable IRS withholding rules). Any fraction of a share of Common Stock which
would be required to satisfy such an obligation shall be disregarded and the
remaining amount due shall be paid in cash by the holder.

6.6 Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the delivery of shares
thereunder, such shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Company may require that certificates evidencing shares of Common Stock
delivered pursuant to any award made hereunder bear a legend indicating that the
sale, transfer or other disposition thereof by the holder is prohibited except
in compliance with the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

6.7 Adjustment. In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation or any successor or replacement accounting
standard) that causes the per share value of shares of Common Stock to change,
such as a stock dividend, stock split, spinoff, rights offering or
recapitalization through an extraordinary cash dividend, the number and class of
securities available under this Plan, the terms of each outstanding option and
SAR (including the number and class of securities subject to each outstanding
option or SAR and the purchase price or base price per share), the terms of each
outstanding Stock Award (including the number and class of securities subject
thereto), the terms of each outstanding Performance Award (including the number
and class of securities subject thereto, if applicable) and the terms of each
outstanding LTIP Unit Award, shall be appropriately adjusted by the Committee,
such adjustments to be made in the case of outstanding options and SARs in
accordance with Section 409A of the Code. In the event of any other change in
corporate capitalization, including a merger, consolidation, reorganization, or
partial or complete liquidation of the Company, such equitable adjustments
described in the foregoing sentence may be made as determined to be appropriate
and equitable by the Committee to prevent dilution or enlargement of rights of
participants. In either case, the decision of the Committee regarding any such
adjustment shall be final, binding and conclusive.

 

16



--------------------------------------------------------------------------------

6.8 Change in Control.

(a) Subject to the terms of the applicable award Agreements, in the event of a
“Change in Control,” the Board, as constituted prior to the Change in Control,
may, in its discretion:

 

  (1) require that (i) some or all outstanding options and SARs shall become
exercisable in full or in part, either immediately or upon a subsequent
termination of employment, (ii) the Restriction Period applicable to some or all
outstanding awards shall lapse in full or in part, either immediately or upon a
subsequent termination of employment, (iii) the Performance Period applicable to
some or all outstanding awards shall lapse in full or in part, and (iv) the
Performance Measures applicable to some or all outstanding awards shall be
deemed to be satisfied at the target, maximum or any other level;

 

  (2) require that shares of capital stock of the corporation resulting from or
succeeding to the business of the Company pursuant to such Change in Control, or
a parent corporation thereof, be substituted for some or all of the shares of
Common Stock subject to an outstanding award, with an appropriate and equitable
adjustment to such award as determined by the Board in accordance with
Section 6.7; and/or

 

  (3)

require outstanding awards, in whole or in part, to be surrendered to the
Company by the holder, and to be immediately cancelled by the Company, and to
provide for the holder to receive (i) a cash payment in an amount equal to
(A) in the case of an option or an SAR, the aggregate number of shares of Common
Stock then subject to the portion of such option or SAR surrendered, whether or
not vested or exercisable, multiplied by the excess, if any, of the Fair Market
Value of a share of Common Stock as of the date of the Change in Control, over
the purchase price or base price per share of Common Stock subject to such
option or SAR, (B) in the case of a Stock Award, LTIP Unit Award or a
Performance Award denominated in shares of Common Stock, the number of shares of
Common Stock subject to the portion of such award surrendered to the extent the
Performance Measures applicable to such award have been satisfied or are deemed
satisfied pursuant to Section 6.8(a)(i), whether or not vested, multiplied by
the Fair Market Value of a share of Common Stock as of the date of the Change in
Control, and (C) in the case of an Award denominated in cash, the value of the
award then subject to the portion of such award surrendered to the extent the
Performance Measures applicable to such award have been satisfied or are deemed
satisfied pursuant

 

17



--------------------------------------------------------------------------------

  to Section 6.8(a)(i); (ii) shares of capital stock of the corporation
resulting from or succeeding to the business of the Company pursuant to such
Change in Control, or a parent corporation thereof, having a fair market value
not less than the amount determined under clause (i) above; or (iii) a
combination of the payment of cash pursuant to clause (i) above and the issuance
of shares pursuant to clause (ii) above.

(b) For purposes of this Plan, a “Change in Control” shall be deemed to have
occurred if:

 

  (1) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (having the
meaning ascribed to such term in Section 3(a)(9) of the Exchange Act, and as
used in Sections 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d)) immediately after which such Person has beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act)
(“Beneficial Ownership” and/or “Beneficially Owned”) of 50% or more of the
combined voting power of the Company’s then outstanding Voting Securities;
provided, that in determining whether a Change in Control has occurred, Voting
Securities which are acquired in a Non-Control Acquisition shall not constitute
an acquisition which would cause a Change in Control. For purposes of the Plan,
the term “Non-Control Acquisition” shall mean an acquisition by (i) the Company
or any Subsidiary, (ii) an employee benefit plan (or a trust forming a part
thereof) maintained by the Company or any Subsidiary, or (iii) any Person in
connection with a Non-Control Transaction (as hereinafter defined);

 

  (2) The individuals who, as of the Effective Date, are members of the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, that if the election, or nomination for election by the
Company’s stockholders, of any new director was approved by a vote of at least a
majority of the Incumbent Board, such new director shall, for purposes of this
clause (2), be considered a member of the Incumbent Board; and provided,
further, that no individual shall be considered a member of the Incumbent Board
if such individual initially assumed office as a result of either an actual or
threatened election contest (as described in former Rule 14a-11 promulgated
under the Exchange Act) (“Election Contest”) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”), including by reason of any agreement intended to
avoid or settle any Election Contest or Proxy Contest;

 

 

18



--------------------------------------------------------------------------------

  (3) Consummation of a merger, consolidation or reorganization involving the
Company, unless such transaction is a Non-Control Transaction. For purposes of
the Plan, the term “Non-Control Transaction” shall mean a merger, consolidation
or reorganization of the Company in which: (i) the stockholders of the Company,
immediately before such merger, consolidation or reorganization, own, directly
or indirectly immediately following such merger, consolidation or
reorganization, at least 50% of the combined voting power of the voting
securities of the corporation or entity resulting from such merger,
consolidation or reorganization (the “Surviving Company”) over which any Person
has Beneficial Ownership in substantially the same proportion as their
Beneficial Ownership of the Voting Securities immediately before such merger,
consolidation or reorganization; (ii) the individuals who were members of the
Incumbent Board immediately prior to the execution of the agreement providing
for such merger, consolidation or reorganization constitute at least a majority
of the members of the board of directors or equivalent body of the Surviving
Company; and (iii) no Person (other than the Company, any Subsidiary, any
employee benefit plan (or any trust forming a part thereof) maintained by the
Company, the Surviving Company or any Person who, immediately prior to such
merger, consolidation or reorganization, had Beneficial Ownership of 50% or more
of the then outstanding Voting Securities) has Beneficial Ownership of 50% or
more of the combined voting power of the Surviving Company’s then outstanding
voting securities;

 

  (4) A complete liquidation or dissolution of the Company; or

 

  (5) The sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person; provided, that if a Change
in Control would occur (but for the operation of this sentence) as a result of
the acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur.

Notwithstanding anything in the Plan to the contrary, with respect to any 409A
Award, only to the extent necessary for such 409A Award to comply with
Section 409A of the Code, a Change in Control must constitute a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, within the meaning of
Section 409A(a)(2)(A)(v) of the Code.

 

19



--------------------------------------------------------------------------------

6.9 Deferrals. The Committee may determine that the delivery of shares of Common
Stock or the payment of cash, or a combination thereof, upon the settlement of
all or a portion of any award made hereunder shall be deferred, or the Committee
may, in its sole discretion, approve deferral elections made by holders of
awards. Deferrals shall be for such periods and upon such terms as the Committee
may determine in its sole discretion, subject to the requirements of
Section 409A of the Code.

6.10 No Right of Participation, Employment or Service. Unless otherwise set
forth in an employment agreement, no person shall have any right to participate
in this Plan. Neither this Plan nor any award made hereunder shall confer upon
any person any right to continued employment by or service with the Company, any
Subsidiary or any affiliate of the Company or affect in any manner the right of
the Company, any Subsidiary or any affiliate of the Company to terminate the
employment or service of any person at any time without liability hereunder.

6.11 Rights as Stockholder. No person shall have any right as a stockholder of
the Company with respect to any shares of Common Stock or other equity security
of the Company which is subject to an award hereunder unless and until such
person becomes a stockholder of record with respect to such shares of Common
Stock or equity security.

6.12 Designation of Beneficiary. To the extent permitted by the Company, a
holder of an award may file with the Company a written designation of one or
more persons as such holder’s beneficiary or beneficiaries (both primary and
contingent) in the event of the holder’s death or incapacity. To the extent an
outstanding option or SAR granted hereunder is exercisable, such beneficiary or
beneficiaries shall be entitled to exercise such option or SAR pursuant to
procedures prescribed by the Company. Each beneficiary designation shall become
effective only when filed in writing with the Company during the holder’s
lifetime on a form prescribed by the Company. The spouse of a married holder
domiciled in a community property jurisdiction shall join in any designation of
a beneficiary other than such spouse. The filing with the Company of a new
beneficiary designation shall cancel all previously filed beneficiary
designations. If a holder fails to designate a beneficiary, or if all designated
beneficiaries of a holder predecease the holder, then each outstanding award
held by such holder, to the extent vested or exercisable, shall be payable to or
may be exercised by such holder’s executor, administrator, legal representative
or similar person.

6.13 Awards Subject to Clawback. The awards granted under this Plan and any cash
payment or shares of Common Stock delivered pursuant to such an award are
subject to forfeiture, recovery by the Company or other action pursuant to the
applicable award Agreement or any clawback or recoupment policy which the
Company may adopt from time to time, including without limitation any such
policy which the Company may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.

6.14 Governing Law. This Plan, each award hereunder and the related Agreement,
and all determinations made and actions taken pursuant thereto, to the extent
not otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Maryland and construed in accordance
therewith without giving effect to principles of conflicts of laws.

 

20



--------------------------------------------------------------------------------

6.15 Foreign Employees. Without amending this Plan, the Committee may grant
awards to eligible persons who are foreign nationals and/or reside outside of
the United States on such terms and conditions different from those specified in
this Plan as may in the judgment of the Committee be necessary or desirable to
foster and promote achievement of the purposes of this Plan and, in furtherance
of such purposes the Committee may make such modifications, amendments,
procedures, subplans and the like as may be necessary or advisable to comply
with provisions of laws in other countries or jurisdictions in which the Company
or its Subsidiaries operates or has employees.

6.16 REIT Status. The Plan shall be interpreted and construed in a manner
consistent with the Company’s status as a REIT. No award shall be granted or
awarded, and with respect to any award granted under the Plan, such award shall
not vest, be exercisable or settled if, in the discretion of the Committee, the
grant, vesting, exercise or settlement of such award could impair the Company’s
status as a REIT of result in a violation of the ownership limitations contained
in the Company’s governance documents.

 

21